SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

769.1
CAF 12-02131
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF PAMELA A. BROWN,
PETITIONER-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RALPH PATTERSON, RESPONDENT-APPELLANT.
(APPEAL NO. 3.)


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

SANDRA FISHER SWANSON, ATTORNEY FOR THE CHILDREN, AUGUSTA, GEORGIA.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered November 2, 2012 in a proceeding
pursuant to Family Court Act article 6. The order denied the motion
of respondent to vacate orders of supervised visitation.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Brown v Patterson ([appeal No. 1]
___ AD3d ___ [July 5, 2013]).




Entered:    July 5, 2013                           Frances E. Cafarell
                                                   Clerk of the Court